—In an action to recover damages for personal injuries, etc., (1) the defendant Community Hospital of Western Suffolk appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated February 2, 1996, as denied its motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it, and (2) the defendants Robert Kaplan and Nicholas Kleopoulos appeal from so much of the same order as denied their motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against them and further granted the plaintiff’s cross motion for summary judgment on the issue of liability in favor of the plaintiff and against the defendant Kaplan.
Ordered that the appeals of the defendants Robert Kaplan and Nicholas Kleopoulos are dismissed, without costs or disbursements, for failure to perfect the appeals in accordance with the rules of this Court (see, 22 NYCRR 670.8 [a], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant Community Hospital of Western Suffolk, without costs or disbursements.
While the defendant hospital sought to dismiss the complaint insofar as asserted against it as time-barred and further sought judgment in its favor as a matter of law, dismissal and summary judgment were both properly denied as the determination of each hinged upon unresolved and disputed issues of fact, thereby precluding an award of relief in this defendant’s favor upon either application. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.